Citation Nr: 1636906	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-28 488A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for chronic abdominal pain (gynecologic).

2.  Entitlement to service connection for anemia.

3.  Entitlement to service connection for avitaminosis.



ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from June 1999 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2012 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The December 2012 rating decision denied service connection for endometriosis, claimed as abdominal pain (previously denied as stomach problems) on the grounds of no new and material evidence.  The March 2014 rating decision denied, in pertinent part, service connection for avitaminosis and anemia.

With regard to the claim of service connection for abdominal pain, the Board notes that in September 2007 the RO considered and denied the issue of service connection for stomach problems as a claim of service connection for a gastrointestinal disorder.  The United States Court of Appeals for the Federal Circuit has held that claims that based upon distinctly diagnosed diseases or injuries should be considered distinct claims for the purposes of 38 U.S.C.A. § 7104(b) (West 2014).  See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (indicating that a claim involving sensorineural hearing loss was not the same as a claim involving conductive hearing loss even though they may have overlapping symptomatology because the two types of hearing loss developed from injuries to different parts of the ear).  As the Veteran's prior claim of service connection for stomach disorder did not address gynecologic pain, the Board finds that the current claim of service connection for abdominal pain of gynecologic origin is a distinctly different claim than the 2007 claim denied as service connection for a stomach disorder of gastrointestinal origin.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 1996).  New and material evidence is therefore not needed to consider the claim of service connection for abdominal pain on the merits as it is a new claim.

The Board further notes that VA medical records dated after the last (January 2015) supplemental statement of the case (SSOC) have been associated with the claims file.  On remand this evidence will be considered by the agency of original jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

With regard to the claim of service connection for abdominal pain, service treatment records document complaints of increasing abdominal pain and tenderness to palpation at the periumbilical region (see, e.g., service treatment record dated in May 2003), and a pap smear in September 2002 found, inter alia, endocervical cells and a "few atypical squamous cells of undetermined significance."  Service treatment records also confirm that the Veteran was administered Depo-Provera injections for birth control during service.  

On VA gynecological examination in January 2014, the Veteran complained of abdominopelvic pain that she said was not related to her periods at all.  She reported that the pain, which she described as sharp, crampy pains in her suprapubic area accompanied by deep dyspareunia, began around 2000 while she was stationed in Germany; and that the pain, which occurs some two to three times per week, lasts about 30 minutes, and is worse if she is running.  She stated that when she pushes her tummy, it hurts; and that Motrin does not really help.  She also complained of pain during intercourse, so much so that she had to stop, and that the pain was getting progressively worse.  She added that she had never had a laparoscopy or any further evaluations.  

Physical examination in January 2014 found no masses, but there was mild tenderness just left of the midline in the lower quadrants and voluntary guarding by the Veteran.  According to the VA examiner (the Chief of the Gynecology Section), the Veteran's abdominopelvic pain was "at least as likely as not the same pain that she had while on active duty because it is exactly the same pain in character and quantity and quality. It has not changed."  See also April 2013 VA gynecological examiner's comment that "there is episodic abdominopelvic pain which is similar in description to pain annotated in the Veteran's STR[s]."  Diagnoses included chronic pelvic pain, deep dyspareunia [painful sexual intercourse], and dysmenorrhea [pain during menstruation].

However, none of the examiners opined as to the cause of the Veteran's abdominopelvic pain (which the Veteran asserts is not limited to periods of intercourse or menstruation), and service connection for pain without some underlying disorder is not possible.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Moreover, it appears that pertinent clinical testing may not have been done.  See January 2014 examiner's comment that he did not "see much evaluation as far as ultrasounds or CT scans or anything. Patient denies ever having anything done really.  She is kind of dealing with it."  In view of this evidence, the Board finds that another VA examination with a medical opinion is warranted.

The Board's review of the issues of service connection for anemia and avitaminosis, which may be related to the Veteran's abdominopelvic pain, will also be remanded as intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

While on remand, VA treatment records dated after June 16, 2016, should be associated with the claims file.  The RO should also provide the Veteran an opportunity to identify any outstanding medical records referable to her claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking her to identify the source/location of treatment records referable to her claims of service connection for abdominal pain, anemia, and avitaminosis, and then take steps to obtain these records.  Associate any located records with the claims file.

2.  Associate all of the Veteran's VA medical records dated after June 16, 2016, with the claims file.  

3.  Schedule the Veteran for a VA gynecological examination to ascertain the nature and etiology of her abdominopelvic pain.  The claims file must be reviewed by the examiner.  The examiner must also discuss the Veteran's in-service and current complaints and symptoms with the Veteran and document said in the examination report.  All indicated tests should be done, and all findings reported in detail.

The examiner is then requested to opine, for each abdominopelvic disorder found on examination and at some other time during the appeal period, whether it is at least as likely as not (50 percent or greater probability) that the disorder began during or is otherwise related to active duty service.

A rationale for all opinions reach must be provided.  In formulating the requested opinion the examiner should comment on the significance, if any, of the Depo-Provera injections that the Veteran received during active duty service; and on the increase in pain when the Veteran runs.

A rationale and explanation should be provided for any opinion reached.

4.  After completion of all of the above, and any other necessary development, readjudicate the appeal.  All of the evidence received after the January 2015 SSOC, to include VA medical records dated after that date, must be considered.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.   The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

